 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   GERALD STEWART,                                 Case No. 1:18-cv-00058-JDP
12                      Plaintiff,                   FINDINGS AND RECOMMENDATIONS TO
                                                     DISMISS CASE FOR FAILURE TO STATE A
13          v.                                       CLAIM, FAILURE TO PROSECUTE, AND
                                                     FAILURE TO COMPLY WITH COURT
14   ADAM CHRISTIANSON, et al.,                      ORDERS

15                      Defendants.                  OBJECTIONS, IF ANY, DUE WITHIN 14
                                                     DAYS
16
                                                     ORDER TO ASSIGN DISTRICT JUDGE
17

18          Plaintiff Gerald Stewart, is a state prisoner proceeding without counsel in this civil rights

19   action brought under 42 U.S.C. § 1983. On October 3, 2018, the court entered a screening order

20   under 28 U.S.C. § 1915A dismissing plaintiff’s complaint for failure to state a claim upon which

21   relief may be granted. ECF No. 16. Plaintiff was granted leave to file a first amended complaint

22   within 30 days of the screening order. See id. at 6. More than 30 days have now passed, and

23   plaintiff has not filed a first amended complaint or responded to the court’s screening order.

24   Therefore, the court will recommend dismissal for failure to state a claim.

25          Because plaintiff did not comply with a court-ordered deadline, we may also dismiss the

26   case for failure to comply with a court order and failure to prosecute. See Edwards v. Marin

27   Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004) (when a plaintiff is given an opportunity to

28   amend and does nothing, a case “is properly met with the sanction of a Rule 41(b) dismissal.”).

                                                      1
 1   “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to comply with

 2   a court order, the Court must weigh the following factors: (1) the public=s interest in expeditious

 3   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to

 4   defendants/respondents; (4) the availability of less drastic alternatives; and (5) the public policy

 5   favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.

 6   2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).

 7          After weighing the factors, we conclude that dismissal is appropriate. “‘The public’s

 8   interest in expeditious resolution of litigation always favors dismissal.’” Id. (quoting Yourish v.

 9   California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). As to the court’s need to manage its

10   docket, “[t]he trial judge is in the best position to determine whether the delay in a particular case

11   interferes with docket management and the public interest…. It is incumbent upon the Court to

12   manage its docket without being subject to routine noncompliance of litigants....” Pagtalunan,

13   291 F.3d at 639. As described above, plaintiff was granted leave to amend within 30 days of the

14   court’s screening and provided with legal standards that could assist with the amendment. ECF

15   No. 16. Plaintiff failed to file an amended complaint. The non-compliance is delaying this case

16   and interfering with docket management. Therefore, the first two factors weigh in favor of

17   dismissal.

18          Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in

19   and of itself to warrant dismissal.” Id. at 642 (citing Yourish, 191 F.3d at 991). However, “delay

20   inherently increases the risk that witnesses= memories will fade and evidence will become stale,”
21   id. at 643, and as described above, it is plaintiff’s failure to comply with a court order and to

22   prosecute this case that is causing delay. Therefore, the third factor weighs in favor of dismissal.

23          As for the availability of lesser sanctions, at this stage in the proceedings there is little

24   available to the court which would constitute a satisfactory lesser sanction while protecting the

25   court from further unnecessary expenditure of its scarce resources. Monetary sanctions are of

26   little use, considering plaintiff’s incarceration and in forma pauperis status, and given the stage of
27   these proceedings, the preclusion of evidence or witnesses is not available. Additionally, because

28   the dismissal being considered in this case is without prejudice, the court is stopping short of

                                                        2
 1   using the harshest possible sanction of dismissal with prejudice.

 2            Finally, because public policy favors disposition on the merits, this factor weighs against

 3   dismissal. Id.

 4            Accordingly:

 5             1. The clerk of the court is directed to randomly assign a district judge to this case;

 6             2. It is recommended that:

 7                       a. this case be dismissed for failure to state a claim, failure to prosecute, and

 8                          failure to comply with court orders; and

 9                       b. the clerk be directed to close this case.

10            These findings and recommendations will be submitted to the U.S. district judge assigned

11   to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14) days of

12   service of these findings and recommendations, plaintiff may file written objections with the

13   court. If plaintiff files such objections, he should do so in a document captioned “Objections to

14   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

15   objections within the specified time may result in the waiver of rights on appeal. See Wilkerson v.

16   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394

17   (9th Cir. 1991)).

18
     IT IS SO ORDERED.
19

20
     Dated:      November 23, 2018
21                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                          3
